UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (77.8%) (a) Shares Value Aerospace and defense (8.8%) Bombardier, Inc. Class B (Canada) 5,207,400 $6,490,088 General Dynamics Corp. 2,467,695 367,958,001 Northrop Grumman Corp. 1,640,247 283,779,133 Raytheon Co. 1,968,700 214,765,483 Airlines (4.2%) American Airlines Group, Inc. 10,056,927 403,282,773 Spirit Airlines, Inc. (NON) 235,900 14,111,538 Banking (2.7%) Citigroup, Inc. 4,198,400 245,438,464 Metro Bank PLC (acquired 1/15/14, cost $18,283,280) (Private) (United Kingdom) (F) (RES) (NON) 858,926 20,237,505 Biotechnology (1.1%) Aegerion Pharmaceuticals, Inc. (NON) (S) 879,700 16,828,661 ARIAD Pharmaceuticals, Inc. (NON) 4,305,245 35,130,799 United Therapeutics Corp. (NON) 329,600 55,821,056 Cable television (18.0%) DISH Network Corp. Class A (NON) 27,550,578 1,780,042,842 Chemicals (0.9%) W.R. Grace & Co. (NON) 926,856 93,547,576 Commercial and consumer services (7.4%) Ctrip.com International, Ltd. ADR (China) (NON) (S) 496,400 35,532,312 Priceline Group, Inc. (The) (NON) 557,900 693,787,703 Computers (1.0%) Apple, Inc. 794,800 96,409,240 Conglomerates (1.6%) Siemens AG (Germany) 1,187,263 127,100,351 Tyco International PLC 665,600 25,286,144 Consumer finance (0.4%) Ocwen Financial Corp. (NON) 4,992,125 42,083,614 Consumer services (0.4%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) (F) (RES) (NON) 4,313 29,175,620 FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) (F) (RES) (NON) 264 217 Global Fashion Holding SA (acquired 8/2/13, cost $17,399,601) (Private) (Brazil) (F) (RES) (NON) 410,732 10,514,058 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) (F) (RES) (NON) 264 217 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Brazil) (F) (RES) (NON) 102 84 Electronics (4.8%) Agilent Technologies, Inc. 5,084,100 208,193,895 L-3 Communications Holdings, Inc. 2,264,100 261,412,986 Financial (1.0%) Leucadia National Corp. 4,254,254 100,060,054 Investment banking/Brokerage (0.3%) Altisource Portfolio Solutions SA (AFF) (NON) (S) 961,300 31,396,058 Lodging/Tourism (0.1%) Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 359,400 7,414,422 Medical technology (0.1%) STAAR Surgical Co. (NON) (S) 754,469 6,616,693 Metals (1.6%) Assa Abloy AB Class B (Sweden) 8,046,111 162,850,111 Oil and gas (1.4%) Cabot Oil & Gas Corp. 995,400 26,039,664 Gulfport Energy Corp. (NON) 3,324,371 108,906,394 Stone Energy Corp. (NON) 1,247,700 7,224,183 Pharmaceuticals (11.6%) Jazz Pharmaceuticals PLC (AFF) (NON) 4,695,334 902,631,008 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,584,500 247,402,190 Power producers (—%) Mach Gen, LLC 51,616 1,858,176 Real estate (0.9%) Altisource Residential Corp. (AFF) (R) 5,234,657 86,162,454 Retail (1.5%) Amazon.com, Inc. (NON) 275,900 147,923,785 Software (0.9%) Microsoft Corp. 1,956,700 91,377,890 Technology services (3.1%) Global Eagle Entertainment, Inc. (AFF) (NON) (S) 4,297,040 53,369,237 Google, Inc. Class C (NON) 373,143 233,441,992 Pandora Media, Inc. (NON) (S) 1,142,500 20,016,600 Telecommunications (4.0%) EchoStar Corp. Class A (NON) 8,456,758 392,562,706 Total common stocks (cost $6,566,868,848) CORPORATE BONDS AND NOTES (2.6%) (a) Principal amount Value Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) $3,695,000 $3,805,850 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 15,250,000 15,250,000 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 5,130,000 5,348,025 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 12,250,000 9,953,125 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 8,000,000 7,720,000 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRN 9s, perpetual maturity (Brazil) 5,000,000 4,275,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 10,000,000 9,950,000 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 12,850,000 10,633,375 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 15,934,000 16,491,690 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 10,000,000 6,650,000 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 6,445,000 6,573,900 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 19,301,000 13,558,953 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 3,905,000 3,885,475 HC2 Holdings, Inc. 144A company guaranty sr. notes 11s, 2019 18,000,000 18,202,500 HRG Group, Inc. sr. unsec. unsub. notes 7 3/4s, 2022 15,000,000 14,850,000 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 7,100,000 7,100,000 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 10,835,000 10,415,144 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 6,000,000 6,187,500 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 3,703,000 3,860,378 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 8,425,000 8,551,375 Numericable Group SA 144A sr. notes 6s, 2022 (France) 7,925,000 8,063,688 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 4,419,000 4,606,808 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 5,295,000 5,109,675 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 14,500,000 14,083,125 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 5,000,000 3,979,775 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 3,000,000 3,045,000 Sprint Corp. company guaranty sr. unsec. notes 7 1/8s, 2024 23,545,000 21,543,675 Stone Energy Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 9,336,000 7,375,440 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 4,992,000 4,555,200 Total corporate bonds and notes (cost $268,964,947) CONVERTIBLE PREFERRED STOCKS (2.4%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 32,961 $36,656,917 Altisource Asset Management Corp. zero % cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) (RES) (NON) 31,800 18,638,775 American Tower Corp. $5.50 cv. pfd. (R) 220,143 22,193,166 Exelon Corp. $3.25 cv. pfd. 179,780 8,402,917 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) (NON) 70,000 9,493,400 Frontier Communications Corp. Ser. A, $11.25 cum. cv. pfd. (NON) 106,788 10,278,345 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 318,880 22,704,256 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/8/15, cost $104,097,986) (Private) (F) (RES) (NON) 3,078,243 109,815,396 Total convertible preferred stocks (cost $238,083,657) SENIOR LOANS (0.7%) (a) (c) Principal amount Value Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 $14,955,576 $14,214,034 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 4,737,077 4,172,010 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.937s, 2019 4,000,000 3,667,500 LightSquared LP bank term loan FRN 12s, 2020 (PIK) 50,000,000 46,250,000 Total senior loans (cost $69,797,884) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 $7,750,000 $7,037,969 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 15,048,000 14,530,725 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 10,000,000 8,500,000 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 10,900,000 9,435,313 Total convertible bonds and notes (cost $43,124,185) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 4,004 $4,065,687 LightSquared LP Ser. A, 9.75% pfd. (acquired 4/10/13, cost $27,890,558) (In default) (F) (RES) (NON) 25,253 27,600,032 Total preferred stocks (cost $31,754,498) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. (AFF) 1/31/18 $11.50 859,187 $3,350,829 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (17.2%) (a) Principal amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.05%, August 24, 2015 $35,000,000 $34,998,882 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.05%, August 25, 2015 10,000,000 9,999,667 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.05%, August 26, 2015 20,000,000 19,999,305 Federal Home Loan Banks unsec. discount notes 0.04%, August 17, 2015 27,600,000 27,599,497 Federal Home Loan Banks unsec. discount notes 0.06%, August 12, 2015 36,000,000 35,999,340 Federal Home Loan Banks unsec. discount notes 0.06%, September 10, 2015 75,000,000 74,995,000 Federal Home Loan Banks unsec. discount notes 0.08%, August 19, 2015 91,825,000 91,821,162 Federal Home Loan Banks unsec. discount notes 0.09%, August 21, 2015 (SEGSH) 101,200,000 101,195,073 Federal Home Loan Banks unsec. discount notes 0.09%, August 7, 2015 25,315,000 25,314,633 Federal Home Loan Banks unsec. discount notes 0.09%, October 16, 2015 39,235,000 39,230,174 Federal Home Loan Banks unsec. discount notes 0.09%, October 2, 2015 45,294,000 45,289,471 Federal Home Loan Banks unsec. discount notes 0.09%, October 7, 2015 58,100,000 58,093,725 Federal Home Loan Banks unsec. discount notes 0.09%, September 9, 2015 46,000,000 45,995,615 Federal Home Loan Banks unsec. discount notes 0.10%, October 23, 2015 50,000,000 49,993,250 Federal Home Loan Mortgage Corporation unsec. discount notes 0.04%, August 14, 2015 51,951,000 51,950,250 Federal Home Loan Mortgage Corporation unsec. discount notes 0.05%, August 6, 2015 50,000,000 49,999,653 Federal Home Loan Mortgage Corporation unsec. discount notes 0.05%, September 14, 2015 14,900,000 14,899,089 Federal Home Loan Mortgage Corporation unsec. discount notes 0.05%, September 9, 2015 42,076,000 42,073,598 Federal Home Loan Mortgage Corporation unsec. discount notes 0.06%, August 28, 2015 50,000,000 49,997,938 Federal Home Loan Mortgage Corporation unsec. discount notes 0.06%, October 5, 2015 69,700,000 69,692,682 Federal Home Loan Mortgage Corporation unsec. discount notes 0.07%, October 1, 2015 50,000,000 49,995,100 Federal Home Loan Mortgage Corporation unsec. discount notes 0.09%, October 2, 2015 3,000,000 2,999,700 Federal National Mortgage Association unsec. discount notes 0.05%, September 9, 2015 4,600,000 4,599,751 Federal National Mortgage Association unsec. discount notes 0.06%, October 1, 2015 6,234,000 6,233,389 Federal National Mortgage Association unsec. discount notes 0.06%, September 2, 2015 4,684,000 4,683,750 Putnam Cash Collateral Pool, LLC 0.25% (d) Shares 61,810,825 61,810,825 Putnam Money Market Liquidity Fund 0.08% (AFF) Shares 206,125,439 206,125,439 Putnam Short Term Investment Fund 0.11% (AFF) Shares 319,289,454 319,289,454 SSgA Prime Money Market Fund Class N 0.06% (P) Shares 9,907,000 9,907,000 U.S. Treasury Bills 0.03%, August 20, 2015 $50,000,000 49,999,195 U.S. Treasury Bills 0.03%, November 19, 2015 (SEGSF) 15,000,000 14,996,850 U.S. Treasury Bills 0.04%, November 12, 2015 (SEG) (SEGSF) (SEGSH) 29,602,000 29,595,784 Total short-term investments (cost $1,699,364,854) TOTAL INVESTMENTS Total investments (cost $8,919,127,673) (b) FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $769,548,226) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Buy 8/19/15 $171,302,304 $170,951,066 $351,238 Japanese Yen Sell 8/19/15 171,302,304 177,224,857 5,922,553 Citibank, N.A. Euro Sell 9/16/15 61,730,558 60,902,831 (827,727) Credit Suisse International Euro Sell 9/16/15 1,000,736 1,000,062 (674) Japanese Yen Buy 8/19/15 71,305,493 71,087,291 218,202 Japanese Yen Sell 8/19/15 71,305,493 73,711,824 2,406,331 Swedish Krona Sell 9/16/15 49,992,036 51,269,337 1,277,301 JPMorgan Chase Bank N.A. Euro Sell 9/16/15 61,730,119 61,010,850 (719,269) Swedish Krona Sell 9/16/15 49,992,048 51,113,036 1,120,988 State Street Bank and Trust Co. Swedish Krona Sell 9/16/15 49,992,036 51,277,072 1,285,036 Total FUTURES CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Short) 29 $3,695,688 Sep-15 $(4,815) Total SECURITIES SOLD SHORT at 7/31/15 (Unaudited) COMMON STOCKS (1.8%) (a) Shares Value Conglomerates (0.5%) General Electric Co. 1,981,800 $51,724,980 Electrical equipment (0.8%) ABB, Ltd. (Switzerland) 1,573,523 31,949,223 Emerson Electric Co. 835,000 43,211,250 Machinery (0.5%) Caterpillar, Inc. 632,700 49,749,201 Total securities sold short (proceeds receivable $195,084,192) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,886,544,117. (b) The aggregate identified cost on a tax basis is $8,921,707,849, resulting in gross unrealized appreciation and depreciation of $1,533,570,336 and $425,088,020, respectively, or net unrealized appreciation of $1,108,482,316. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $215,981,904, or 2.2% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $124,548,451 $200,578,292 $119,001,304 $37,979 $206,125,439 Putnam Short Term Investment Fund * 324,513,275 83,426,665 88,650,486 62,612 319,289,454 Altisource Portfolio Solutions SA † — 31,396,058 Altisource Residential Corp. 100,243,682 — — 2,879,061 86,162,454 Global Eagle Entertainment, Inc. # 54,873,201 — — — 53,369,237 Global Eagle Entertainment, Inc. Warrants 4,038,179 — — — 3,350,829 Jazz Pharmaceuticals PLC 813,031,211 25,719,019 — — 902,631,008 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. # In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $61,810,825, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $56,749,596. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $180,834,518 to cover certain derivative contracts, securities sold short and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $827,727 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $581,838 and may include amounts related to unsettled agreements. Short sales of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. At the close of the reporting period, the value of the securities sold short amounted to $176,634,654 and the fund posted collateral of $88,307,382. Collateral may include amounts related to unsettled trades. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $93,547,576 $162,850,111 $— Capital goods 872,992,705 — — Communication services 2,172,605,548 — — Conglomerates 25,286,144 127,100,351 — Consumer cyclicals 884,658,222 — — Consumer staples — — 39,690,196 Energy 142,170,241 — — Financials 505,140,644 — 20,237,505 Health care 1,264,430,407 — — Technology 964,221,840 — — Transportation 417,394,311 — — Utilities and power — 1,858,176 — Total common stocks Convertible bonds and notes — 39,504,007 — Convertible preferred stocks 22,704,256 105,663,520 109,815,396 Corporate bonds and notes — 255,624,676 — Preferred stocks — 4,065,687 27,600,032 Senior loans — 68,303,544 — Warrants 3,350,829 — — Short-term investments 535,321,893 1,164,052,348 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $11,033,979 $— Futures contracts (4,815) — — Securities sold short (144,685,431) (31,949,223) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
